POPOVICH, Chief Judge
(dissenting).
I respectfully dissent and would reverse for the following reasons:
1. The MTRB refers, in its conclusions, to the fact the AU relied solely on “petitioner’s willingness to offer at lower rates services identical to that previously provided by [Berger].” This distinction of rate difference is significant. In terms of what IBM has to pay for the service, Burnham offers better value than Berger or any of the other bidders. Therefore, the fact there is a rate difference between Burn-ham and Berger goes much deeper than a mere comparison of the actual figures.
The MTRB cites Brinks, Inc. v. Minnesota Transportation Regulation Board, 373 N.W.2d 632, 636 (Minn.Ct.App.1985), pet. for rev. denied, (Minn. Nov. 4, 1985), wherein we said, “lower rates per se are not indicative of public need.” Immediately preceding this sentence we said, “Since we agree with the district court that the MPUC could not issue an irregular route common carrier permit based on the proposed service, a discussion of the relationship between lower cost and need is unnecessary.” Clearly the court had not analyzed the issue of lower rates because Brinks proposed to perform regular route service and an irregular route permit was issued which was contrary to the law. Consequently, the Brinks quotation relied upon by the MTRB and the majority is pure dictum.
The question of rate and its implications is summed up in AU Richard DeLong’s Conclusion 5:
Protestant has failed to demonstrate that it can perform the required services under terms as favorable to IBM as the terms under which Petitioner proposes to operate.
Berger admits it cannot offer the same rates as Burnham because of higher labor costs. The question thus arises: Should IBM be forced to pay higher rates for service because of Berger’s inability to run a cost-efficient service? The denial of Burnham’s petition will force IBM to use transportation services that are inadequate.
2. The MTRB adopted the findings of fact of the administrative law judge, yet reached a totally different conclusion. While an agency is not bound by an administrative law judge’s findings and conclusions, they should not, however, be taken lightly. If an agency rejects or significantly deviates from the recommendations, it should explain on the record its reasons for doing so. Beaty v. Minnesota Board of Teaching, 354 N.W.2d 466, 472 (Minn.Ct.App.1984). Beaty held that failure of the agency to adopt the AU’s findings without adequate explanation evidences the agency’s desire to exercise its will and not its judgment. The instant matter is more serious because the agency adopted the findings but rejected the conclusions without a sufficient substantial explanation in my opinion.